Citation Nr: 0719173	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for 
sinusitis/nasopharyngitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1941 to August 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran filed a Motion to Advance on Docket in April 
2007.  On June 5, 2007, the Board granted the veteran's 
Motion to Advance.  


FINDING OF FACT

The veteran does not currently have 
sinusitis/nasopharyngitis.  


CONCLUSION OF LAW

Nasopharyngitis/sinusitis was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The January 2004 and May 2005 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letters also told him what 
types of evidence VA would undertake to obtain and what 
evidence he was responsible for obtaining.

The May 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  

As the Board concludes below that the preponderance of the 
evidence is against the claim, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notice in this case was provided after the 
initial denial but the timing deficiency was cured by the 
RO's readjudication of the claim after the notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

VA has been unable to secure a portion of the veteran's 
service medical records.  The record shows that in April 
2004, the National Personnel Records Center (NPRC) indicated 
that all of the veteran's service medical and personnel 
records were destroyed in a fire that occurred in St. Louis, 
Missouri, in 1973.  The NPRC forwarded copies of Surgeon 
General's Office records obtained in conjunction with a 
search performed in April 2004.  

Destruction of service medical records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  As just noted, the 
NPRC did search alternate sources of records.

There is no suggestion in the current record that there 
remains available evidence that is pertinent to the matter on 
appeal that has yet to be secured.  In a July 2005 letter, 
the veteran indicated that he sent VA all the information 
that he had in his possession.  In an October 2005 statement 
in support of claim, the veteran again indicated that he had 
furnished VA with all the records that he had in his 
possession.  He further noted that VA had requested medical 
records from hospitals and had received them.  He also stated 
that he had attempted to obtain records from a Dr. Butler but 
was unsuccessful as Dr. Butler had retired.  The veteran was 
also afforded a VA examination.  As such, no further action 
is necessary to assist the claimant with the claim.

Service Connection

Service connection will be granted for disability that 
results from disease or injury incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The available SGO records reveal that the veteran was seen in 
June 1944 with a diagnosis of acute nasopharyngitis.  

In October 1977, the veteran was hospitalized with allergic 
and infectious pansinusitis.  At the time of hospitalization, 
the veteran reported that he had had allergic symptoms most 
of his life with occasional wheezing.  He complained of 
frontal sinus congestion, some swelling, and chronic post 
nasal drainage, which was usually nonpurulent.  Numerous x-
rays were noted to have shown left maxillary and left frontal 
sinusitis.  This was reported to have been persistent.  The 
veteran was noted to have an allergy to dust and had been put 
on Actifed.  A diagnosis of chronic left mastoid ethmoid 
frontal sinusitis was rendered.  

On October 25, 1977, the veteran was scheduled for surgery.  
A preoperative diagnosis of left maxillary ethmoid frontal 
sinusitis and nasoseptal deviation was rendered.  A Caldwell-
Luc transantral and intranasal ethmoidectomy was performed on 
the left as was an SMR of the septum.  The postoperative 
diagnosis was the same.  

During a May 1996 hospitalization for heart surgery, a past 
medical history of sinusitis was noted.

Treatment records received from the Salem Family Practice 
reveal that the veteran was assessed as having sinusitis 
during a February 1998 visit when he reported that he had had 
some symptoms of sinusitis.  On examination he was found to 
have symptoms of upper respiratory infection with some sinus 
pressure.  In September 2001, an assessment of allergic 
rhinitis was rendered.  An assessment of allergic rhinitis 
was again rendered at the time of a November 2003 visit.  

In his April 2005 substantive appeal, the veteran indicated 
that he started receiving treatment for 
nasopharyngitis/sinusitis while on active duty in the mid 
1940's.  He stated that he had continuously had this problem 
and had been treated for this condition off and on throughout 
the years.  

In July 2006, the veteran was afforded a VA examination.  The 
examiner indicated that the claims folder had been reviewed.  
The examiner observed that the veteran was in service from 
1941 to 1945.  He stated that his only complaint about his 
nose and sinus was that his nose ran clear watery drainage 
year round, mainly after eating.  The examiner noted that the 
veteran apparently had a nasal injury in 1942 at Camp 
Claybourne while on maneuvers, but the nose apparently was 
not broken and did not require being set.  The veteran stated 
that he could breathe through his nose fairly well.  He did 
not have any purulent discharge.  The veteran also did not 
have dyspnea at rest or with exertion.

The examiner noted the 1977 surgery and observed that the 
veteran was treated for some nasal or sinus infection at a 
later date.  The examiner indicated that the veteran had not 
required any treatment for a sinus problem in the last 10 
years.  He used Flunisolide nasal spray on an as needed 
basis.  He had no other medication for his nose or sinuses.  
The examiner stated that the veteran had no chronic sinusitis 
and no headaches.  There were also no allergic attacks.  
There were also no periods of incapacitation.  

Physical examination revealed that the external nose was 
straight and symmetrical.  The nasal septum was also 
straight.  He had adequate nasal airway, bilaterally.  There 
was no pus, polyps, or blood seen in either sinus cavity.  
Frontal and right maxillary sinuses transilluminated well.  
The left maxillary sinus did not transilluminate well, most 
likely secondary to scarring from previous surgery.  X-rays 
of the sinuses revealed asymmetry of sinus radiodensity that 
was consistent with the surgical history.  Diagnoses of 
allergic rhinitis unrelated to nasal pharyngitis in 1944; no 
acute or chronic sinusitis in ten years; no nasal 
pharyngitis; and no deviated nasal septum, were rendered.  

With regard to the first element of service connection, the 
Board notes that at the time of the most recent VA 
examination, the examiner indicated that the veteran had had 
no acute or chronic sinusitis in the past ten years and that 
he had no nasal pharyngitis.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the United 
States Court of Appeals for Veterans Claims interpretation of 
section 1110 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

While the veteran has reported periodic symptomatology since 
service, he is a lay person and would not be competent to 
diagnose current sinusitis or say that it was related to 
service. See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The VA 
examiner and the most recent private treatment records, in 
fact, show that the recent symptoms have been diagnosed as 
rhinitis rather than sinusitis, and the VA examiner found 
these symptoms to be unrelated to the nasopharyngitis 
identified in service.

The competent medical evidence is all to the effect that the 
veteran does not have current sinusitis or nasopharyngitis.  
As such, the preponderance of the evidence is against the 
claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for nasopharyngitis/sinusitis is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


